IN THE SUPREME COURT OF IOWA
                            No. 84 / 05-1752

                         Filed February 1, 2008

IN RE THE DETENTION OF
JASON D. HENNINGS,

JASON D. HENNINGS,

      Appellant.


      Appeal from the Iowa District Court for Emmet County, Don E.

Courtney (jury demand) and Joseph J. Straub (trial), Judges.



      Respondent appeals from an order committing him to the custody of

the department of human services pursuant to Iowa Code chapter 229A

(2005). AFFIRMED.



      Mark C. Smith, State Appellate Defender, for appellant.


      Thomas J. Miller, Attorney General, Cristen Douglass and Andrew
Prosser, Assistant Attorneys General, and Douglas R. Hansen, Assistant

County Attorney, for appellee State of Iowa.
                                      2

HECHT, Justice.

      A jury found Jason Hennings is a “sexually violent predator” (SVP), as

defined in Iowa Code section 229A.2(11) (2005), and the district court

consequently committed him to the custody of the department of human

services. On appeal, Hennings asserts the district court erred in denying

his motion to strike the State’s jury demand and his motion for a directed

verdict. We affirm.

      I.    Factual and Procedural Background.

      On November 2, 1999, the State charged Jason Hennings, who was

then nineteen years of age, with six counts of sexual abuse in the third

degree, in violation of Iowa Code section 709.4(2)(b) (1999); three counts of

indecent contact with a child, in violation of section 709.12(2); and one

count of dissemination and exhibition of obscene material to minors, in

violation of section 728.2.      The charges stemmed from Hennings’s

interactions in 1999 with various female teenagers who ranged in age from

thirteen to sixteen years old. Hennings and the State reached a plea

agreement calling for dismissal of all charges except one sexual abuse

charge, to which Hennings pled guilty. The court sentenced Hennings to

an indeterminate prison term not to exceed ten years in the custody of the

director of the department of adult corrections.

      On March 1, 2005, just days before Hennings’s scheduled release

from prison, the State filed a petition alleging Hennings is an SVP. See Iowa

Code § 229A.2(11) (2005) (defining SVP); id. § 229A.4(1) (authorizing the

Attorney General’s filing of a petition alleging “a person presently confined”

is an SVP when a prosecutor’s review committee has concluded the person

meets the definition of an SVP). After a hearing, the district court found

probable cause existed to believe Hennings is an SVP, ordered Hennings’s
                                             3

placement in a secure facility for evaluation, and set a date for trial. See id.

§ 229A.5(2), (5) (requiring a court to determine, after a hearing, “whether

probable cause exists” that a respondent is an SVP, and in instances where

probable cause exists, to direct the respondent’s transfer to a secure facility

for evaluation).

      The State filed a jury demand.1 Hennings filed a motion to strike the

jury demand on the ground that section 229A.7(4) violates the Equal

Protection and Due Process Clauses of the United States and Iowa

Constitutions. The district court denied the motion to strike.

      At the ensuing jury trial, in order to meet its burden of showing

Hennings is an SVP, the State had to prove, in relevant part, that Hennings

“suffers from a mental abnormality which makes [him] likely to engage in

predatory acts constituting sexually violent offenses, if not confined in a

secure facility.” Id. § 229A.2(11); see also id. § 229A.2(5) (defining “mental

abnormality” as “a congenital or acquired condition affecting the emotional

or volitional capacity of a person and predisposing that person to commit

sexually violent offenses to a degree which would constitute a menace to the

health and safety of others”).           To establish the existence of a mental

abnormality making Hennings likely to engage in predatory acts if not

confined, the State introduced the testimony of Dr. Harry Hoberman, who

had interviewed Hennings and reviewed his medical, court, and other

records.    Dr. Hoberman testified Hennings suffers from pedophilia,

paraphilia “not otherwise specified” (NOS), antisocial personality disorder,

      1Section   229A.7(4) provides, in relevant part:

      The respondent, the attorney general, or the judge shall have the right to
      demand that the trial be before a jury. Such demand for the trial to be
      before a jury shall be filed, in writing, at least ten days prior to trial. If no
      demand is made, the trial shall be before the court.
                                       4

and either a mixed personality disorder or a personality disorder NOS.

Dr. Hoberman also opined that these disorders impair Hennings’s impulse

control and render him likely to commit future sex offenses if not confined.

        At the close of the State’s case, Hennings moved for a directed verdict

on the ground the State failed to prove he suffers from a mental abnormality

rendering him likely to engage in predatory acts if not confined. The court

overruled the motion.

        Hennings then presented the videotaped deposition of Dr. Stephen

Hart.    Based on his review of Hennings’s records, Dr. Hart found the

evidence inconclusive regarding whether Hennings has a “mental

abnormality,” as defined in chapter 229A. He stated Hennings may suffer

from a bipolar mood disorder with the potential to later develop into

schizoaffective disorder.     But according to Dr. Hart, even assuming

Hennings currently suffers from either of these conditions, no evidence

exists that they predispose him to commit sexually violent offenses.

Dr. Hart disagreed with Dr. Hoberman’s diagnoses of paraphilia and

pedophilia because no evidence demonstrates Hennings is attracted to

“inappropriate sexual objects,” and Hennings committed sexual offenses

during a period shorter than six months.

        Dr. Robert Prentky, who had both interviewed Hennings and reviewed

his mental health records, also testified. In Dr. Prentky’s opinion, Hennings

suffers from a bipolar disorder or schizoaffective disorder, but these

disorders are not mental abnormalities predisposing him to commit future

acts of sexual violence. He testified Dr. Hoberman’s diagnoses of pedophilia

and paraphilia are inapposite because Hennings’s aberrant behavior did not

extend for six months or longer. Dr. Prentky also rejected a diagnosis of

pedophilia because Hennings’s penile plethysmograph examination and
                                      5

other relevant tests evidenced Hennings exhibits no sexual interest in

children.    Dr. Prentky also disputed the pertinence of the personality

disorder diagnosis offered by Dr. Hoberman given the lack of evidence

Hennings has “a long history of conduct disorder” and “aggressive acting

out behavior.” After Dr. Prentky’s testimony, Hennings renewed his motion

for a directed verdict, which was again overruled. The jury returned a

verdict finding Hennings is an SVP, and the court consequently committed

Hennings to the custody of the department of human services.

      Hennings has appealed.        He asserts the district court erred in

overruling his motion to strike the State’s jury demand because Iowa Code

section 229A.7(4) violates the Due Process and Equal Protection Clauses of

the United States and Iowa Constitutions. He further contends the district

court erred in overruling his motion for directed verdict because the State

failed to offer sufficient evidence that he has a mental abnormality

rendering him likely to commit sexually violent offenses if not confined.

      II.     Standards of Review.

      We review Hennings’s constitutional claims de novo. In re Det. of

Williams, 628 N.W.2d 447, 451 (Iowa 2001). We review the district court’s

ruling on a motion for directed verdict for correction of errors at law. Iowa

R. App. P. 6.4; State v. Swanson, 668 N.W.2d 570, 574 (Iowa 2003).

      III.    Analysis.

              A.   Due Process Claim.         The United States and Iowa

Constitutions preclude deprivations of “life, liberty, or property, without due

process of law.” U.S. Const. amend. XIV, § 1; Iowa Const. art. I, § 9. We

consider these state and federal constitutional provisions “equal in scope,

import, and purpose.” Atwood v. Vilsack, 725 N.W.2d 641, 647 (Iowa 2006)

(internal quotation marks and citation omitted).       Although we seek to
                                              6

“harmoniz[e] our decisions with those of the Supreme Court when

reasonably possible,” we “jealously guard our right and duty to differ in

appropriate cases” presenting state constitutional claims.                     Id. (internal

quotation marks and citation omitted).

       Governmental action violates principles of substantive due process

when it “shocks the conscience” or impinges upon rights “ ‘implicit in the

concept of ordered liberty.’ ” Id. (quoting United States v. Salerno, 481 U.S.
739, 746, 107 S. Ct. 2095, 2101, 95 L. Ed. 2d 697, 708 (1987)). We begin

our assessment of Hennings’s substantive due process claim by identifying

the right allegedly violated by government action. Id. (citing In re Det. of

Cubbage, 671 N.W.2d 442, 446 (Iowa 2003)). Hennings asserts section

229A.7(4) deprives him of his fundamental right to a fair trial by granting

the State the right to demand and obtain a jury trial over his objection.

       Hennings’s interest in a fair trial is fundamental. Gentile v. State Bar

of Nevada, 501 U.S. 1030, 1075, 111 S. Ct. 2720, 2745, 115 L. Ed. 2d 888,

923 (1991) (“Few, if any, interests under the Constitution are more

fundamental than the right to a fair trial by ‘impartial’ jurors.”); see also In
re Det. of Morrow, 616 N.W.2d 544, 549 (Iowa 2000) (“Due process requires

fundamental fairness in a judicial proceeding.” (internal quotation marks

and citation omitted)).2 The right to a fair trial, however, does not guarantee


       2It appears Hennings’s argument that a jury trial in an SVP case would violate due
process is rather novel, as individuals facing civil commitment have argued for over a
century that requiring a bench trial in civil commitment or “sexual psychopath” cases
violates due process. See, e.g., Chavannes v. Priestly, 80 Iowa 316, 320, 45 N.W. 766, 768
(1890) (holding that insanity judgment and committal without providing notice or a jury
trial does not violate due process); In re Dowdell, 47 N.E. 1033, 1034 (Mass. 1897) (holding
due process does not require trial by jury in civil commitment cases); State ex rel. Pearson v.
Probate Court of Ramsey County, 287 N.W. 297, 303 (Minn. 1939) (denial of jury trial in
sexual psychopath proceeding did not violate due process), aff’d, 309 U.S. 270, 60 S. Ct.
523, 84 L. Ed. 744 (1940); C. Peter Erlinder, Of Rights Lost and Rights Found: The Coming
Restoration of the Right to a Jury Trial in Minnesota Civil Commitment Cases, 29 Wm. Mitchell
L. Rev. 1269, 1269 n.3 (2003) (arguing the right to a jury trial in civil commitment
proceedings should be protected as a due process right).
                                      7

a trial before the decisionmaker of the respondent’s choosing; it simply

guarantees a trial before an impartial decisionmaker. Singer v. United

States, 380 U.S. 24, 36, 85 S. Ct. 783, 790, 13 L. Ed. 2d 630, 638 (1965).

We are not convinced the issues in an SVP proceeding are of such an

inherently prejudicial character that it would be impossible or unlikely to

empanel an impartial jury. The evidence routinely offered in cases brought

under chapter 229A tends to prove the respondent has been convicted or

charged with a sexually violent offense and suffers from a mental

abnormality that predisposes him to commit such repugnant acts in the

future if not confined in a secure facility. Although such evidence could

elicit in a fact-finder a strong negative reaction against the respondent,

“jurors, when properly instructed and educated, have shown the ability to

get past their initial emotional responses.” State ex rel. Nixon v. Askren, 27
S.W.3d 834, 840 (Mo. Ct. App. 2000). Juries are often called upon in our

courts to decide cases presenting profoundly disturbing evidence. If they

were unable to find the facts in such cases with an appropriate mindset, the

viability of the jury system would be seriously undermined and “the

criminal justice system would not be able to impartially try those charged

criminally with having committed horrible, shocking and abominable

crimes.” Id. The venerable role of the jury in our civil justice system would

likewise be substantially depreciated.

      After carefully reviewing this case, we do not share Hennings’s

complete lack of confidence in a jury’s ability to serve as an impartial fact-

finder notwithstanding the highly charged and potentially prejudicial nature

of the evidence presented in cases of this type.         Hennings has not

demonstrated that a jury trial in an SVP case is inherently more likely to be

unfair than a trial to the court. See Lisa Kavanaugh, Note, Massachusetts’s
                                      8

Sexually Dangerous Persons Legislation: Can Juries Make a Bad Law Better?,

35 Harv. C.R.–C.L. L. Rev. 509, 510 n.9 (2000) (noting in the six years after

adoption of Massachusetts’s SVP statute, a higher percentage of detainees

were discharged from detention after jury trials than after bench trials).

      Although “trial by jury has its weaknesses and potential for misuse,”

Singer, 380 U.S. at 35, 85 S. Ct. at 790, 13 L. Ed. 2d at 638, the institution

is not without safeguards to advance the goal of fairness. Potential jurors

are subjected to voir dire examination, and the parties are allowed

challenges for cause and peremptory challenges.          See Iowa R. Civ. P.

1.915(6)(j) (authorizing challenge of a juror for cause if it appears the juror

“has formed . . . an unqualified opinion on the merits of the controversy, or

shows a state of mind which will prevent the juror from rendering a just

verdict”); Iowa R. Civ. P. 1.915(7) (authorizing parties to peremptorily strike

potential jurors).    The district court may also impose, within its

considerable discretion, reasonable limitations on the admission of evidence

to ensure the jury finds facts based on the evidence rather than extraneous

matters. If, despite these and other available procedural protections, the

district court concludes an impartial jury cannot be empaneled in the

locality of the trial, venue may be changed. See Iowa R. Civ. P. 1.801(3)

(authorizing change of venue if a party cannot obtain a fair trial). Post-trial

remedies, including a judgment notwithstanding the verdict and a new trial,

are also available to assure respondents’ right to a fair trial. See Iowa R.

Civ. P. 1.1003, 1.1004. These time-honored procedural protections help

ensure the empanelling of an impartial jury, and justify the Framers’

confidence in the jury as “the tribunal . . . most likely to produce a fair

result” in an adversarial system. Singer, 380 U.S. at 36, 85 S. Ct. at 790,
13 L. Ed. 2d at 638.      The same procedural safeguards and our own
                                      9

confidence in the jury system cause us to conclude the Due Process Clauses

of the federal and state constitutions do not entitle Hennings to a bench

trial in this case.

      B.     Equal Protection Claim.         The United States and Iowa

Constitutions guarantee equal protection under the law.           U.S. Const.

amend. XIV, § 1; Iowa Const. art. I, § 6. Although we have “generally

applied the same analysis to federal and state equal protection claims, this

court has not foreclosed the possibility that there may be situations where

differences in the scope, import, or purpose of the two provisions warrant

divergent analyses.” Racing Ass’n of Cent. Iowa v. Fitzgerald, 675 N.W.2d 1,

5 (Iowa 2004). Hennings does not contend the analysis to be applied to his

claim under the Iowa Constitution should be different than that applied

under the federal Equal Protection Clause.        Accordingly, although we

maintain the right “to fashion our own test for examining claims brought

under our state constitution,” we again choose to “delay any consideration

of whether a different analysis is appropriate to a case in which this issue

was thoroughly briefed and explored.” Id. at 6.

      The Equal Protection Clauses of the United States and Iowa

Constitutions require equal treatment of similarly situated people.         Id.

(citing City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439, 105 S. Ct.
3249, 3254, 87 L. Ed. 2d 313, 320 (1985)). Dissimilar treatment of people

who are situated differently does not violate equal protection. Id. (citing

Bruns v. State, 503 N.W.2d 607, 610 (Iowa 1993); Hack v. Auger, 228
N.W.2d 42, 43 (Iowa 1975)). A law is constitutional so long as members of

the same class are treated the same. Id. (citing Hack, 228 N.W.2d at 43).

      We begin our analysis of an equal protection claim by determining the

rights implicated by the challenged classification and the appropriate
                                            10

standard of constitutional review. See Williams, 628 N.W.2d at 452. If the

two groups are not similarly situated, we need not scrutinize the

legislature’s differing treatment of them. Id. We apply a rational basis test

if the groups are similarly situated but no suspect class or fundamental

right is involved. Id.

       Hennings contends “persons facing loss of liberty,” including SVP

respondents and defendants in criminal cases, are similarly situated.3 He

contends these persons are all similarly situated because their liberty is at

risk in judicial proceedings, and they must therefore be treated similarly

with respect to their right to choose a bench trial.4 We disagree that these

individuals are similarly situated.

       Respondents in SVP proceedings are generally different from

defendants in criminal cases insofar as respondents in SVP proceedings

allegedly have (1) in the past been convicted of or charged with committing a

sexually violent offense, and (2) a mental abnormality making it likely they

will commit sexually violent predatory acts if not confined and treated. The

legislative findings articulated in section 229A.1 clearly express the

conclusion that SVPs, because of their mental abnormality and concomitant

inability to control their predatory acts of sexual violence, pose a greater

risk of recidivism than criminal defendants generally. The legislature could

       3Hennings    does not expressly contend the class of “persons facing loss of liberty”
includes respondents in involuntary civil commitment proceedings under chapter 229, and
his equal protection argument focuses entirely on the distinction between the respective
rights of criminal defendants and SVP respondents to choose whether to have a bench or
jury trial. We therefore do not address the issue of whether civil commitment respondents
and SVP respondents are similarly situated or if there is a rational basis for treating them
differently with respect to their right to determine the mode of trial.

       4Hennings   notes that SVP respondents are the only persons in the class who are
denied the opportunity to unilaterally choose the mode of trial. Compare Iowa Code
§ 229A.7(4) (granting the State and the judge the right to demand a jury trial in SVP cases),
with Iowa R. Crim. P. 2.17 (allowing defendants in criminal cases the right to waive a jury
trial and choose a bench trial).
                                     11

reasonably conclude that this heightened risk of recidivism by SVPs and the

danger to the public resulting from that risk gives the State a

correspondingly greater interest in the outcome of SVP cases than it has in

some criminal cases.
      While in some criminal cases, there may be a great deal at
      stake for both society and the accused, in many other criminal
      cases it is the accused who has by far the greatest stake in the
      outcome. The nature of all SVPA cases, however, is such that,
      by definition, both society and the alleged predator have a
      significant stake in the outcome. [Kansas v.] Hendricks, 521
      U.S. [346], 360, 117 S. Ct. 2072, [2081], 138 L. Ed. 2d 501,
      514 [(1997)].
Askren, 27 S.W.3d at 841 (emphasis in original). The State’s heightened

stake in the outcome of SVP cases distinguishes them from criminal cases,

and in our view, provides a minimally sufficient foundation for our

conclusion that the parties to SVP cases are not similarly situated to the

parties in criminal cases. The classification therefore does not violate equal

protection.

      C.      Sufficiency of the Evidence. Our review of rulings on motions

for directed verdict is for correction of errors at law. Iowa R. App. P. 6.4.

We view the evidence in the light most favorable to the party opposing the
motion. Iowa R. App. P. 6.14(6)(b); Reuter v. State Farm Mut. Auto. Ins. Co.,

469 N.W.2d 250, 251 (Iowa 1991). We review the district court’s ruling to

determine whether the State presented substantial evidence on each

element of the claim. Gibson v. ITT Hartford Ins. Co., 621 N.W.2d 388, 391

(Iowa 2001). Evidence is substantial if a jury could reasonably infer a fact

from the evidence. Balmer v. Hawkeye Steel, 604 N.W.2d 639, 640 (Iowa

2000).

      Dr. Hoberman testified Hennings suffers from a mental abnormality

rendering him likely to commit predatory acts constituting sexually violent
                                    12

offenses if not confined.   The jurors’ finding that Hennings is an SVP

suggests the jury chose to believe Dr. Hoberman rather than the defense’s

expert witnesses, who testified to the contrary. The jury was free to reject

the testimony of Hennings’s expert witnesses and to instead accept the

testimony of Dr. Hoberman. See Eickelberg v. Deere & Co., 276 N.W.2d 442,

447 (Iowa 1979) (“The trier of fact is not bound to accept expert testimony,

even if uncontradicted . . . .”). Hennings’s motion for directed verdict was

clearly without merit.

      IV.    Conclusion.

      We conclude Iowa Code section 229A.7(4) does not violate the Due

Process and Equal Protection Clauses of the United States and Iowa

Constitutions. The district court did not err in denying Hennings’s motion

for a directed verdict.

      AFFIRMED.